ORDER

PER CURIAM.
Wayne McClendon (“defendant”) was convicted of second degree assault under section 565.060 RSMo 1994, and sentenced to six months in the county jail. The court suspended execution of sentence, and placed defendant on probation for two years. He appeals the judgment on his conviction, claiming that the trial court erred in accepting a guilty verdict when there was insufficient evidence to support the conviction of assault in the second degree and in permitting the State to make improper remarks in its closing argument.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).